UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RI-IODE ISLAND

 

 

)
WAYNE A sILVA, )
Plaintiff, )
)
v. ) C.A. No. is-eso-JJM-PAS
)
RoBERT M. FARRELL, )
Defendant. )
)
oRDER

The Court has reviewed the Report and Recommendation (“R&R”) of the
Magistrate Judge (ECF No. 8) and the Plaintifi`s Objection. ECF No. 9. The Court
adopts the R&R for the reasons stated therein and overrules the Objection. Based on
the frivolous nature of Plaintiff s Motion for Reconsideration and based on Plaintiff’ s
pattern of filing frivolous postjudgment motions in Sl']v'a V. Thoim!,“on, CA. No. 18'95
WES, as Well as in a related Massachusetts case, the Court issues the following
injunction against Plaintiff, Wayne A. Silva!

Except for a Notice of Appeal and a single Motion for Relief from Judgment or
Order in compliance With Fed. R. Civ. P. 60, Plaintiff is hereby enjoined from filing
any further motions or other documents in this matter without first obtaining

permission from a judge of this Court.

lT IS 0 RE

 

John J. McConnell, Jr.
United States District Judge
January 30, 2019

 

